OFFlCEOFTHEAmORNEY     GENERAL    OFTEXAS
                          AUSIIN




Xonarqblo C. J. *tide
a0my    hator
mloe** County
Oorpur Ohrirtl,   Toum

Dur Sir:




                                            eta1   mb&Wmnd m-
                                            heata roportior r*-




       la Other Botlraand fiit~ pu 0-t of the time in art-
       iw a 88n lotnal auletmt   court nportar abang* the
       &rtua of tbo amount o? nlary to be paid?*
                                                        ‘
Honorable C. J. Wilde, h(le 8



              ArtSaX 8W3 o? tha   FLmlmd Civil Statutesprovides:
          l'xaoam of lllnus, pros8 of oiYi&al uork,
     qr unaroldablo dlubllltq of tha oiiioialsh~rtbspd
     roprtor to perform his duties in rop0rti.n~ prooud-
     lqs in oourt,the JuQ. o? the oourtmay,~lahis
     aisoretlo4,lathorltea &eputy sb~rtbaadnporter to
     lot duringtha lbssaeo o? uld ~f?ioialshortbsndre-
    ~portor, +u¶ said deputy lhorthmd reporter shallrey-
     odrr, duringtbo timeho lots ?or said offlolal
     sbortbmaQreportor, tha same ulary and raaa as to
     tha officialshOrtbandreporter of 8aid oourt,to bs
       id la,tbsmanner proribs for tba ofSioi81sbort-
     c nd nportu; but the said o??lolslshorthml rt
     porter sball alao %soslvohts salary in full 6urlng
     said taporary dlublllt~ to aot. Tha nmoessltyfor
     a aeputy offtoiml sharthn4 reporter absll ba Je?t
     ontniy rlthln the 4lseratlan of tba Jualgo  of ths
          .
             Thusit o lur lylp   r s r r m tha sta tute
                                                      that ‘the
jud@a of    theoourt has the ae@
                               soretlon an4 authority to nma
a aoputy she&than&npor$ar upou his flndl~ that the oiti-
elal amart rsportor 18 ill; 18 prosad by o??lelal work or
hem boom afmroidabll;l
                     ruulaed tumble to par?t+rmhis &&ties.
           h Emma     that tha pamon sorvi~~as deputy abort-
lmnd reporterimOlva4 in your iaqrriry    was mad to mob post-
tlon by the juQ@ o? tbm omrt In uhloh bm is now senin&.
Taur 0 inian totpostprunmu that the u&g* o? the oourt ha4
no lTI ienoe before Mm thst the o??lola  f shortbandroportar
uas ill* promeel b offloim&rork or aaavol6ablyron&W~ia-
oapebleor pm?6 nx rigthe duties lmposo4 Qpon him, St tb tiw
be sppointodthe doputrsborthasdreporter.       Uhmtharor not
the o??lola~ oourt raporteuss     ill, pressedby oifloialWC+?&
qr tuurol4ablynabend lnoa ble of par?omlng his &&to8
us8 a faot qu~stloa  for the r Uge TV pas@     8, and ‘IO pruuma
that ha aotd 0~0~ the ?botsmado knowit % m and that ho
lot.4 in6oo&?auh.. Our answr Mtw8ll          ?o&wr th0nrom
that the deputy 8hwthaM keporter18 at Itied to tbm arm
ssluy an4 ?mes a8 18 provl48d for tb efilaialehortlmnd ro-
pertor ?or tha timelrrod      by blm.
             ?!a p,ss noi to the soeondphau of your question
r.auiJagr
                                                      I.




HonorableC. J. 11118e,
                     Pa&e 8


              *In otbsr words,if the dutLe8of a person 80
        employ06were saoh.tbstfifty garb eont of the tlms
        -8 ooaupSe4in other   duties and fifty per oant of
        the time id aotla&ae an lo tua llsslstaatoou+ re-
        ~tc$;sa(ethe       st,atus
                                 otthe amount of salary to

         H lr o not sure that we fully understandthe import
ofyourquestion, but will prooee6 to dh9ouss the matter gen-
erally.
          Wo ?lna no reptireoent in the statutesrhioh ukes
it mqhdatory that a shorthand reporter doroteany glwtn aurber
of boars to the duties of his o??loe. It is su??lolmt to the
lraaution bf the dutieslmposod upon him tbst be.1s~lvdlable
to the ,oqqptand liti6SIltS'fCW suoh srnlee Ss the a&   re-
quir**.  He it**& no tlotusllyexeautean latlve duty within
any oas &a~,, It su?floestht ha is svaIlsblo for saoh duties
as be .I8oallulupon to perform. It natunll~ ?ollowstha'the
mi&t'8xeoizt& the dutlrs of bin positionby working in hi@ o?-
floe an hoar uoh &*J or WOE by not appearingat the @our%
houses'taXi, We find no probibltlanIn the statutu against
h islnga(llag~ln atberwork, with or withoutsompsnrtlam,dur-
ing tho,w hours he is not actually reporting.
     i
          Wbwtlwr er not the deputy offloial shorthandr#poHOr
inroWe in your ia@-      Ls.acrtlngfrrr the o??lolslsboM$an~
repcuAer',HOE tlbu&h       ho sjwxls but fifty   pox'sent of his time
lntbe sxooatlonof the duties irmposed         upon blm, is a trot ques-
tion WblOh tbe.Leglslature      ha uen flt to rest in the .hulds    or
the    jUdHdi(l*   OS the 60urt in whioh he sSrVS8.
                   Trustingthat this dlsousslonMl1 aable you to
properl:p dlsposo of the issue boforo you, wo are
                                               Yours very truly
APPROVXD SE?'?;8, 1,041

/‘I/   ~rorer.W.lers
FIRSTA.SSISTAlUT
ATTORWZZGRWEFUL
LA:00

APPROPRD O~IWIOR COMXTTBR          BT B.W.B. CXAIRwUH

W.J.F.